Fourth Court of Appeals
                               San Antonio, Texas
                                   December 31, 2018

                                   No. 04-18-00026-CV

                                 Rosie Marie WEAVER,
                                        Appellant

                                            v.

                                    John G. PREDDY,
                                         Appellee

                From the 38th Judicial District Court, Uvalde County, Texas
                           Trial Court No. 2016-05-31156-CV
                   Honorable Camile Glasscock Dubose, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Marialyn Barnard, Justice
             Patricia O. Alvarez, Justice

     The panel has considered the appellant’s motion for rehearing and the motion is
DENIED.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court